Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 25-44 are pending and currently under consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10023650 B2 in view of Hassell et al (Animal Cell Technology, 1992, pages 42-47).
 The instant claims differ from the patented claims in that the instant claims recite a routine method of making the antibodies of the patented claims.
Hassell et al teaches stably generating high yields of recombinant antibodies comprising expressing light chain and heavy chain nucleic acid sequences encoding said antibodies in CHO and myeloma cells (abstract, in particular).
One would have been motivated, with an expectation of success, to perform the instant claimed method of recombinantly generating antibodies of the patent by expressing light chain and heavy chain nucleic acid sequences encoding said antibodies in CHO or myeloma cells .

Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9371375 B2 in view of Hassell et al (Animal Cell Technology, 1992, pages 42-47).
 The instant claims differ from the patented claims in that the instant claims recite the nucleic acids of the patented claims are used to produce an antibody by expressing the nucleic acids in a “cell” and the patented claims do not specify a “cell” as where nucleic acids are expressed in order to produce antibodies.
Hassell et al teaches stably generating high yields of recombinant antibodies comprising expressing light chain and heavy chain nucleic acid sequences encoding said antibodies in CHO and myeloma cells (abstract, in particular).
One would have been motivated, with an expectation of success, to perform the instant claimed method of recombinantly producing antibodies of the patent by expressing light chain and heavy chain nucleic acid sequences encoding said antibodies in CHO or myeloma cells because Hassell et al teaches stably generating high yields of recombinant antibodies comprising expressing light chain and heavy chain nucleic acid sequences encoding said antibodies in CHO and myeloma cells (abstract, in particular).

s 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8802090 B2 in view of Hassell et al (Animal Cell Technology, 1992, pages 42-47).
 The instant claims differ from the patented claims in that the instant claims recite a routine method of making the antibodies of the patented claims.
Hassell et al teaches stably generating high yields of recombinant antibodies comprising expressing light chain and heavy chain nucleic acid sequences encoding said antibodies in CHO and myeloma cells (abstract, in particular).
One would have been motivated, with an expectation of success, to perform the instant claimed method of recombinantly generating antibodies to be used in the patented methods by expressing light chain and heavy chain nucleic acid sequences encoding said antibodies in CHO or myeloma cells because Hassell et al teaches stably generating high yields of recombinant antibodies comprising expressing light chain and heavy chain nucleic acid sequences encoding said antibodies in CHO and myeloma cells (abstract, in particular).

Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8524456 B2 in view of Hassell et al (Animal Cell Technology, 1992, pages 42-47).
 The instant claims differ from the patented claims in that the instant claims recite a routine method of making the antibodies of the patented claims.

One would have been motivated, with an expectation of success, to perform the instant claimed method of recombinantly generating antibodies to be used in the patented methods by expressing light chain and heavy chain nucleic acid sequences encoding said antibodies in CHO or myeloma cells because Hassell et al teaches stably generating high yields of recombinant antibodies comprising expressing light chain and heavy chain nucleic acid sequences encoding said antibodies in CHO and myeloma cells (abstract, in particular).


Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 7829678 B2 in view of Hassell et al (Animal Cell Technology, 1992, pages 42-47).
 The instant claims differ from the patented claims in that the instant claims recite a routine method of making the antibodies of the patented claims.
Hassell et al teaches stably generating high yields of recombinant antibodies comprising expressing light chain and heavy chain nucleic acid sequences encoding said antibodies in CHO and myeloma cells (abstract, in particular).
One would have been motivated, with an expectation of success, to perform the instant claimed method of recombinantly generating antibodies of the patent by expressing light chain and heavy chain nucleic acid sequences encoding said antibodies in CHO or myeloma cells 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/SEAN E AEDER/Primary Examiner, Art Unit 1642